PER CURIAM.
We agree with the appellant husband that this case is controlled by Satanonchai v. Satanonchai, 522 So.2d 1030 (Fla. 3d DCA 1988). The effect of awarding the marital home — the parties’ sole asset — to the wife as lump sum alimony was to force the disabled husband from a state of bare survival to relative impoverishment. A distribution of marital property that creates such an inequitable impact constitutes an *1061abuse of discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
On remand the court should award the wife exclusive use and possession of the home until the minor child reaches majority and order Mr. Borges to pay $25 per week as child support.
REVERSED AND REMANDED.